Citation Nr: 0007839	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-03 057	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia





THE ISSUE

Whether the veteran's VA service-connected disability 
compensation is subject to recoupment of military disability 
severance pay.  





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1984 to 
February 1992, when he was placed on the Temporary Disability 
Retirement List (TDRL).  On June 15, 1995, he was removed 
from the TDRL and separated for physical disability with 
severance pay effective July 31, 1995.  

This appeal arises from an August 1997 decision of the 
Atlanta, Georgia, regional office (RO).  In that 
determination, the RO concluded that the full amount of the 
veteran's monthly VA service-connected disability 
compensation was subject to recoupment of his military 
disability severance pay.  


FINDINGS OF FACT

1.  The veteran was discharged from active military duty in 
February 1992 by reason of medical disability and placed on 
the TDRL.  

2.  The veteran was removed from the TDRL, effective June 15, 
1995, and separated by reason of physical disability with 
severance pay, effective July 31, 1995.  

3.  The disabilities which made the veteran unfit for 
continued military duty were a seizure disorder and a 
watershed infarct of the parietal lobe.

4.  By a June 1993 rating action, the RO granted service 
connection for a seizure disorder and a watershed infarct of 
the right parietal lobe.  Compensable ratings were assigned 
for each.  Service connection has not been granted for any 
other disabilities.  

5.  In April 1997, the RO notified the veteran of the 
agency's proposed action to discontinue his VA disability 
compensation payments until the entire amount of his military 
disability severance pay has been recouped.  

6.  In August 1997, the RO informed the veteran that the 
agency had terminated his VA disability compensation 
payments, effective August 1, 1997, and that such benefits 
would remain terminated until the full amount of his military 
disability severance pay had been recouped.  


CONCLUSION OF LAW

The payment of VA disability compensation benefits based on a 
service-connected seizure disorder and a service-connected 
watershed infarct of the right parietal lobe is subject to 
recoupment of military disability severance pay for those 
disabilities.  10 U.S.C.A. §§ 1174, 1212(c); 38 C.F.R. 
§ 3.700(a)(3) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where the disability or disabilities found to be service 
connected are the same as those upon which disability 
severance pay is granted, an award of compensation will be 
made subject to recoupment of the disability severance pay.  
38 C.F.R. § 3.700(a)(3); see also 10 U.S.C.A. § 1212(c); 
10 U.S.C.A. § 1174 (VA shall deduct from disability 
compensation an amount equal to the total amount of severance 
pay).  Veterans who receive military disability severance pay 
under this section cannot receive VA disability compensation 
until VA has recouped the "gross amount" of the disability 
severance pay.  VAOPGCPREC 67-91 (Aug. 30, 1991); 56 Fed. 
Reg. 51053 (1991).  

Compensation payable for service-connected disability other 
than the disability for which disability severance pay was 
granted will not be reduced for the purpose of recouping 
disability severance pay.  38 C.F.R. § 3.700(a)(3).  


The veteran in the present case was afforded a Medical Board 
evaluation in September 1991.  The report of this examination 
indicates that, in April 1991, the veteran experienced a 
generalized seizure disorder which lasted two to three 
minutes and which was followed by ten to fifteen minutes of 
post-event confusion.  He specifically described blurred 
vision and darkening as well as an event with tonic-clonic 
movements in all four extremities after he had been seated.  
He denied any subsequent episodes but admitted to having had 
two previous ones (involving loss of consciousness and 
post-event confusion) in 1986 and 1989.  Magnetic resonance 
imaging (MRI) which was completed on the veteran's brain 
showed a signal abnormality which was consistent with a 
watershed infarct from hypoperfusion in the posterior 
parietal occipital area.  A diagnosis of a partial complex 
seizure disorder was made.  

The Medical Board's September 1991 physical examination 
demonstrated that the veteran's neurological system was 
normal.  The Medical Board diagnosed a primary complex 
seizure disorder as well as a watershed infarct of the 
parietal lobe.  

Based on both of these diagnoses, the veteran was found to be 
unfit for duty.  He was discharged from active military duty 
in February 1992 by reason of these medical disabilities and 
placed on the TDRL.  Subsequently, the veteran was removed 
from the TDRL, effective June 15, 1995, and separated from 
military service by reason of physical disability with 
severance pay, effective July 31, 1995.  

By a June 1993 rating action, the RO had granted service 
connection for a seizure disorder and assigned a 20 percent 
evaluation for this disability, effective from February 1992, 
and, thereafter, a 10 percent, effective from May 1993.  By 
this rating action, the RO also granted service connection 
for a watershed infarct of the right parietal lobe and 
assigned a 10 percent evaluation for this disability, 
effective from February 1992.  In August 1993, the RO 
confirmed these 10 percent disability ratings.  Service 
connection has not been granted for any other disabilities.  


In April 1997, the RO notified the veteran of the agency's 
proposed action to discontinue the full amount of his monthly 
VA disability compensation payments until the entire amount 
of his military disability severance pay was recouped.  
Subsequently, in August 1997, the RO informed the veteran 
that the agency had terminated his VA disability compensation 
payments, effective August 1, 1997, and that such benefits 
would remain terminated until the full amount of his military 
disability severance pay had been recouped.  

The veteran acknowledges that service connection has been 
awarded for a seizure disorder and for a watershed infarct of 
his right parietal lobe.  He asserts, however, that he was 
medically separated from service, placed on the TDRL, and 
subsequently removed from the TDRL and awarded disability 
severance pay for a seizure disorder only and not for the 
watershed infarct of his right parietal lobe.  He contends, 
therefore, that only the VA disability compensation benefits 
received on account of his service-connected seizure disorder 
should be subject to the recoupment of his disability 
severance pay and that he should continue to receive 
disability pay for the service-connected watershed infarct of 
his right parietal lobe.  

As noted above, where the disability or disabilities found to 
be service-connected are the same as those upon which 
disability severance pay is granted, an award of compensation 
will be made subject to recoupment of the disability 
severance pay.  38 C.F.R. § 3.700(a)(3); see also 10 U.S.C.A. 
§§ 1174, 1212(c) and VAOPGCPREC 67-91.  In the veteran's 
case, it is clear from service department records that he 
received severance pay on account of two disabilities deemed 
to be unfitting, namely the seizure disorder and the 
watershed infarct of his right parietal lobe.  In a case such 
as this one, because severance pay was made on account of the 
two service-connected disabilities, compensation may not be 
paid for either disability until recoupment is accomplished.  
10 U.S.C.A. §§ 1174, 1212(c); 38 C.F.R. § 3.700(a)(3); 
VAOPGCPREC 67-91.  



ORDER

The full amount of the veteran's VA disability compensation 
is subject to recoupment of military disability severance 
pay; the appeal is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

